 1
 2
 3
 4
 5
                                UNITED STATES DISTRICT COURT
 6
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,                                 Case No. CR20-100RSL

10                          Plaintiff,                          ORDER GRANTING THIRD
11                     v.                                       STIPULATED MOTION TO
                                                                CONTINUE TRIAL AND
12    TROY KLANDER,                                             PRETRIAL MOTIONS
13                          Defendant                           DATES

14
15         This matter comes before the Court on the parties’ “Third Stipulated Motion to Continue
16 Trial and Pretrial Motions Dates.” Dkt. # 78. Having considered the facts set forth in the motion,
17 and defendant’s knowing and voluntary waiver, the Court finds as follows:
18         1.     The Court adopts the facts set forth in the stipulated motion: specifically, that the
19 government has produced voluminous media files and contents downloaded from cellphones
20 and cloud accounts, and that defense counsel has been reviewing discovery, but the limited
21 mobility caused by the pandemic has made it difficult for defense counsel to communicate with
22 defendant, resulting in counsel needing additional time to prepare for trial. Additionally, Mr.
23 Klander’s co-defendant, Mr. Salas, pleaded guilty on May 5, 2021. The Court accordingly finds
24 that a failure to grant a continuance would deny counsel, and any potential future counsel, the
25 reasonable time necessary for effective preparation, taking into account the exercise of due
26 diligence, within the meaning of 18 U.S.C. § 3161(h)(7)(B)(iv).
27         2.     The Court finds that a failure to grant a continuance would likely result in a
28 miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i).
     ORDER GRANTING THIRD STIPULATED
     MOTION TO CONTINUE TRIAL - 1
 1
            3.     The Court finds that the additional time requested between May 24, 2021 and the
 2
     proposed trial date of December 6, 2021, is a reasonable period of delay. The Court finds that
 3
     this additional time is necessary to provide defense counsel reasonable time to prepare for trial,
 4
     considering all the facts set forth above.
 5
            4.     The Court further finds that this continuance would serve the ends of justice, and
 6
 7 that these factors outweigh the best interests of the public and defendant in a speedier trial,
 8 within the meaning of 18 U.S.C. § 3161(h)(7)(A).
 9          5.     Defendant has executed a waiver indicating that he has been advised of his right to
10 a speedy trial and that, after consulting with counsel, he has knowingly and voluntarily waived
11 that right and consented to the continuation of this trial to a date up to and including January 1,
12 2022, Dkt. # 77, which will permit the trial to start on December 6, 2021.
13
            IT IS HEREBY ORDERED that the trial date shall be continued from May 24, 2021 to
14
     December 6, 2021, and pretrial motions are to be filed no later than November 1, 2021;
15
            IT IS FURTHER ORDERED that the period of time from the current trial date of May
16
     24, 2021, up to and including the new trial date, shall be excludable time pursuant to the Speedy
17
     Trial Act, 18 U.S.C. § 3161, et seq. The period of delay attributable to this filing and granting of
18
19 this motion is excluded for speedy trial purposes pursuant to 18 U.S.C. §§ 3161(h)(1)(D),
20 (h)(7)(A), and (h)(7)(B)(i), (iv).
21          DATED this 13th day of May, 2021.
22
23
24
                                                       A
                                                       Robert S. Lasnik
25                                                     United States District Judge
26
27
28
     ORDER GRANTING THIRD STIPULATED
     MOTION TO CONTINUE TRIAL - 2
